       Case 7:20-cv-00165 Document 14 Filed on 09/03/20 in TXSD Page 1 of 4
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                    September 03, 2020
                              UNITED STATES DISTRICT COURT
                                                                                     David J. Bradley, Clerk
                               SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

UNITED STATES OF AMERICA,                       §
                                                §
VS.                                             § CIVIL ACTION NO. 7:20-CV-165
                                                §
11.580 ACRES OF LAND, MORE OR                   §
LESS, et al,                                    §
                                                §
           Defendants.                          §

                                           ORDER

         The Court now considers the “Opposed Motion of the United States of America for Order

of Immediate Possession”1 (hereafter, “motion for immediate possession”) filed by the United

States of America (“United States”). Defendants Viola Garza, Alma Lydia Coplen, Felix Tadeo

Martinez, Alicia M. Koeneke, Sonia M. Morton, Maria O. Garza, and Ileana M. Baca (hereafter,

collectively, “Defendants”) did not file a formal response. However, Defendants amended their

answer to include multiple objections to the motion for immediate possession.2 The Court also

considers the “Motion to Correct Schedule ‘A’ Due to a Scrivener’s Error”3 (hereafter, “motion

to correct Schedule A”). For the reasons stated herein, the Court DENIES the United States’

motion for immediate possession and GRANTS the motion to correct Schedule A.

           I.        MOTION FOR IMMEDIATE POSSESSION

         In the motion for immediate possession, the United States informs the Court that all

Defendants are opposed to the motion, except for the Estate of Rolando J. Vallejo. The United

States provides that it “conferred with Oscar Gomez, Attorney for the Applicant for the Estate of

Rolando J. Vallejo, by telephone on July 21, 2020, and he is unable to provide a position on this

1
  Dkt. No. 10.
2
  See Dkt. No. 11.
3
  Dkt. No. 9.

1/4
       Case 7:20-cv-00165 Document 14 Filed on 09/03/20 in TXSD Page 2 of 4




motion as an Executor for the Estate has not yet been identified.”4 The United States provides the

following summary as to the status of the Estate of Rolando J. Vallejo:

        On June 30, 2020, Attorney Oscar Gomez filed an Application for Probate of Will
        and Issuance of Letters Testamentary on behalf of The Estate of Rolando J.
        Vallejo in the County Court of Hidalgo County (case #40079). Plaintiff has
        served the Applicant with Notice of Condemnation; however, an executor has not
        yet been appointed for the Estate and may not be appointed in the near future
        because an objection to the appointment of applicant as executor was filed on July
        16, 2020. All three heirs identified in the last will and testament of Rolando J.
        Vallejo have been provided with the Notice of Condemnation.

        The Court finds that the United States’ filing of a motion for immediate possession is

premature. First, the Court has warned the United States on numerous occasions that its form

motion for immediate possession is inadequate. The United States files identical motions for

immediate possession in nearly every land condemnation case before this Court, none of which

provide any argument as to the immediacy of the motion. Each motion merely states, “[t]ime is

of the essence.”5 As the Court has previously noted to the United States, “[b]road statements

such as [this] provide the Court with little to no information as to why the United States requires

immediate possession outside of its statutory entitlement pursuant to the [Declaration of Taking]

Act.”6 The Court’s time is also of the essence, and it declines to continue to search through each

of the United States’ hollow motions for any substance in support of immediate possession.

        Second, the United States admits that all proper parties have not been added to the action.

The Estate of Rolando J. Vallejo has an interest in the property at issue in this action and has not

been given the opportunity to participate in the proceeding or argue against immediate

possession. Although the United States has served all of Rolando J. Vallejo’s heirs with the

Notice of Condemnation, they have not been added as parties to the action and cannot properly


4
  Dkt. No. 10 at 5.
5
  Id. at 1.
6
  See United States of America v. 72.26 Acres of Land, More or Less, et al, Case No. 7:19-cv-250 (Dkt. No. 17).

2/4
      Case 7:20-cv-00165 Document 14 Filed on 09/03/20 in TXSD Page 3 of 4




substitute for the Estate of Rolando J. Vallejo prior to being appointed as executor of the Estate.

Moreover, this case does not involve a temporary taking or an easement – it involves the fee

simple taking of an 11.58-acre tract of land with an estimated just compensation amount of

$162,772.00.7 Accordingly, the Court will not award the United States possession until all parties

are added to the case and given the opportunity to agree to or oppose possession.

        For the reasons stated herein, the Court hereby DENIES the motion for immediate

possession.8 The Court now turns to the motion to correct Schedule A.

          II.    MOTION TO CORRECT SCHEDULE A

        The United States moves to correct each Schedule A contained in the complaint in

condemnation,9 notice of condemnation,10 and declaration of taking11 on the grounds that they

“only [include] a citation to the 2018 appropriations bill, but not a citation to the 2019

appropriations bill, even though the funding for the taking existed at the time of filing.” 12 The

United States requests the Court grant the motion to correct Schedule A and “enter an Order

correcting the citation in Schedule A of the Complaint in Condemnation, Declaration of Taking,

and Notice of Condemnation.”13

        The United States has made identical requests to the Court in multiple cases, all of which

predated the instant case.14 Yet, the United States still filed its form condemnation documents

commencing this case on June 22, 2020, knowing that Schedule A included a scrivener’s error.

Once again, the United States exhibits a lack of diligence in its filings and forces this Court to

consider a motion correcting a mistake that the United States was already aware of prior to its

7
  Dkt. No. 2-1 at 17–20.
8
  Dkt. No. 10.
9
  Dkt. No. 1-1 pp. 1–2.
10
   Dkt. No. 3-1 pp. 1–2.
11
   Dkt. No. 2-1 pp. 1–2.
12
   Dkt. No. 9 at 1, ¶ 4.
13
   Id. at 2, ¶ 5.
14
   See Case Nos. 7:19-cv-250 (Dkt. No. 12); 7:19-cv-254 (Dkt. No. 16); 7:19-cv-270 (Dkt. No. 15).

3/4
       Case 7:20-cv-00165 Document 14 Filed on 09/03/20 in TXSD Page 4 of 4




filing of the complaint in Condemnation, declaration of taking, and notice of condemnation on

this Court’s docket.

         Nonetheless, given that the United States’ request to correct the scrivener’s error is so

minimal in nature, the Court hereby GRANTS the motion to correct Schedule A.15 The Court

ORDERS the United States to file its amended Schedules as separate documents on the docket.

However, the Court gives the United States notice herein that any land condemnation filing or

pleading filed after the date of this Order that includes a citation to the 2018 appropriations bill,

rather than the most recent appropriations bill, will be stricken from this Court’s docket. The

Court will also exercise its authority to issue sanctions or order the United States to show cause

for its indolent practice of law.

         III.     HOLDING

         Accordingly, the Court hereby DENIES the United States’ motion for immediate

possession16 and GRANTS the motion to correct Schedule A.17 The Court hereby ORDERS the

United States to provide the Court with an update as to the status of the Estate of Rolando J.

Vallejo’s probate proceeding in the joint discovery/case management plan, which is due by

September 4, 2020 in preparation for the parties’ September 15, 2020 initial pretrial and

scheduling conference.

         IT IS SO ORDERED.

         DONE at McAllen, Texas, this 3rd day of September, 2020.


                                                  ___________________________________
                                                  Micaela Alvarez
                                                  United States District Judge


15
   Dkt. No. 9.
16
   Dkt. No. 10.
17
   Dkt. No. 9.

4/4
